Cole, J.
The controverted items in the accounts of the plaintiffs were the charges for meals and lodging furnished the deputy sheriffs who attended upon the juries in the two murder trials. That the meals and lodging were actually furnished such deputies, and were reasonably worth the sums charged for them, are facts admitted by the learned counsel for the county; as it was also admitted that the deputies took charge of such juries by order of the municipal court. It was the duty of the deputy sheriffs, in obedience to the order of the court, to attend upon and take charge of the juries, from time to time, during the trial, and to keep them together until they had agreed upon their verdict or were otherwise discharged. From the necessity of the case, the deputies had to be in constant attendance upon the juries, and could not properly leave them, and go to their homes for meals and lodging. It appears that the juries were taken to the hotel of the plaintiffs for meals and lodging, and that meals and lodging were furnished to the deputies while thus in attendance upon them. Under these circumstances, we think the county is liable for the meals and lodging furnished the officers, necessarily in attendance upon the juries. It is true that, at the time of the Spellen trial, deputy sheriffs in Milwaukee county were entitled to a gger diem fee of four dollars, which, it is said, was a liberal compensation for all services required of them by law. As a general rule, officers take their offices cum onere, and must defray their own personal expenses, such as hotel bills, railroad fares, etc. But wre think the case presented is an exception to that rule, and does not come within the doctrine of Crocker v. Supervisors of Brown Co., 35 Wis., 284. The *305juries likewise received & per diem, and yet the county board paid, without dispute, for meals' and lodging furnished them. Ve think the same liability on the part of the county applied to meals and lodging furnished the officers in charge of the juries. It would be proper for the trial court, in these murder cases, to give some order or direction for furnishing meals and lodging to the jury and officer in attendance upon them, in some suitable place, so that the jury might always be under the charge of an officer.
By the Court.— The judgment of the circuit court is affirmed.